Title: From Thomas Jefferson to G. K. van Hogendorp, 4 May 1784
From: Jefferson, Thomas
To: Hogendorp, G. K. van


    
      Dear Sir
      Annapolis May 4. 1784.
    
Having waited thus long in the vain hope of procuring a private and confidential conveyance for the papers you left in my care, I am obliged at length to trust them to the post, lest a longer detention of them should prove inconvenient. I hope they will pass safely.
The desire of establishing a correspondence, which I am sure will be useful to me, induces me to consider as an invitation to it on your part the letter you were so kind as to address to me. The sentiments therein expressed are much too partial, and I am sure had your time permitted you to have ranged a little more thro’ these states, you would have found many others whom they would have better fitted. I am particularly sorry that the route you had marked out for yourself did not permit me to introduce to you some of my own country who would have justly merited your praises. Your observation on the situation of my mind is not without foundation: yet I had hoped it was unperceived, as the agreeable conversations into which you led me, often induced a temporary inattention to those events which have produced that gloom you remarked. I have been happy and cheerful. I have had many causes of gratitude to heaven, but I have also experienced it’s rigours. I have known what it is to lose every species of connection which is dear to the human heart: friends, brethren, parents, children—retired, as I thought myself, to dedicate the residue of life to contemplation and domestic happiness, I have been again thrown by events on the world without an object on which I can place value. From those which are distant I am excluded by reason and reflection. The sun of life having with me already passed his  meridian, with you he is ascending, and I sincerely participate of your rising prospects. Your thirst after knowlege, your capacity to acquire it, your dispositions to apply it to the good of mankind, with the ardent spirits of youth necessary to support a man against the impediments opposed to him, give your country much to hope from the continuance of your life. I shall take particular pleasure in administering to your information all future occurrences within my reach which may be worthy of your attention. As an earnest of this you will be pleased to accept the inclosed papers in the form in which they have ultimately passed Congress. To enable me to continue these communications you must be so good as to favour me with your address. On your part you will oblige me by a detail from time to time of those occurrences in Europe either political or literary which may be worthy of note, adding to them such informations relative to yourself as the interest I feel in your happiness will always render grateful to me. I do not yet relinquish the hope of seeing you in Philadelphia before your departure and of assuring you in person of the sincere esteem with which I have the honor to be Dr Sir Your most obedient & most humble servt,

Th: Jefferson

